DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 11-13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 14, and 20 of U.S. Patent No. 11,264,842. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-7, 11-13, and 15 of the instant application are merely broad presentations of claims 1, 2, 5, 14, and 20 of U.S. Patent No. 11,264,842.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sherman et al. (US 2021/0273492; “Sherman”).
Regarding claim 11, Sherman teaches a method of operating a wireless power transmitter (100 in figure 1), the method comprising:
sampling at least one of a coil voltage potential and a coil current representation (voltage or current of 110 is measured; para. [0083]) of a transmit coil (110) inductively coupled to a receive coil (210) of a wireless power receiver (200) with a distance (so called “Z-gap” in Sherman) between the transmit coil (110) and the receive coil (210); and
determining an expected reference Q-factor value responsive to the at least one of the sampled coil voltage potential and the sampled coil current representation (Voltage or current of 110 is measured and used to determine a decay-time. Para. [0083]. The decay-time is then used to calculate Q-factor. Para. [0085]), the expected reference Q-factor value indicating a Q-factor value expected at a predetermined reference wireless power transmitter inductively coupled to the wireless power receiver with a reference distance (zero millimeters) from a reference transmit coil of the predetermined reference wireless power transmitter to the receive coil of the wireless power receiver (The expected reference Q-factor is the Q-factor when the Z-gap between the receiver and transmitter of Sherman is zero millimeters. See Table between para. [0067] and [0068].), the predetermined reference wireless power transmitter different from the wireless power transmitter (Transmitters can be at different positions, as determined by their respective Z-gap. See Table.), the determination of the expected reference Q-factor value taking into consideration any difference between the distance and the reference distance (See various Z-gaps in the Table.).
As for claim 12, Sherman teaches determining that a foreign object is detected responsive to a determination that the expected reference Q-factor value is less than a reference Q-factor value received from the wireless power receiver (See para. [0086]).
As for claim 13, Sherman teaches determining that a foreign object is detected responsive to a determination that the expected reference Q-factor value is less than a product of a tolerance factor (The tolerance factor is a threshold value indicative of a difference between the Q-factor values. Sherman teaches the use of a threshold value in para. [0005].) and a reference Q-factor value received from the wireless power receiver (See para. [0086]).
Regarding claim 15, Sherman teaches determining that a foreign object is detected responsive to a determination that the expected reference Q-factor value is less than a reference Q-factor value (para. [0086]) received from the wireless power receiver minus a threshold value (para. [0005]).
As for claim 16, Sherman teaches determining a transmitter only inductance and a transmitter only resistance of a tank circuit (110/130) of the wireless power transmitter without the receive coil in proximity to the transmit coil (The resistance and inductance of the tank circuit 110/130 are determined during the design phase of the transmitter circuit 100. A receiver’s presence is not required during the design phase of the transmitter circuit.).
As for claim 17, Sherman teaches determining a combined transmitter-receiver inductance and a combined resistance of the tank circuit with the receive coil in proximity to the transmit coil responsive to the at least one of the coil voltage potential and the coil current representation (See inductance and resistance values in the Table between para. [0067] and [0068]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Nakano et al. (US 2016/0164302; “Nakano”; reference of record).
Regarding claim 1, Sherman teaches an apparatus (figure 1), comprising:
a measurement circuit (155; para. [0083]) to sample at least one of a coil voltage potential and a coil current representation (voltage or current of 110 is measured; para. [0083]) of a transmit coil (110) inductively coupled to a receive coil (210) of a wireless power receiver (200) with a distance (so called “Z-gap” in Sherman) between the transmit coil (110) and the receive coil (210); and
a processing core to determine an expected reference Q-factor value responsive to the at least one of the sampled coil voltage potential and the sampled coil current representation (Voltage or current of 110 is measured and used to determine a decay-time. Para. [0083]. The decay-time is then used to calculate Q-factor. Para. [0085]), the expected reference Q-factor value indicating a Q-factor value expected at a predetermined reference wireless power transmitter inductively coupled to the wireless power receiver with a reference distance (zero millimeters) from a reference transmit coil of the predetermined reference wireless power transmitter to the receive coil of the wireless power receiver (The expected reference Q-factor is the Q-factor when the Z-gap between the receiver and transmitter of Sherman is zero millimeters. See Table between para. [0067] and [0068].), the predetermined reference wireless power transmitter different from the wireless power transmitter (Transmitters can be at different positions, as determined by their respective Z-gap. See Table.), the determination of the expected reference Q-factor value taking into consideration any difference between the distance and the reference distance (See various Z-gaps in the Table.).
Sherman fails to teach the circuit comprising an analog-to-digital converter.
However, it is well-known to those of ordinary skill in the art to implement an analog-to-digital converter in a voltage measurement circuit of a wireless power transmitter. For example, see figures 2 and 5 of Nakano.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an analog-to-digital converter in the measurement circuit of Sherman because such a modification would have been merely implementing a well-known circuit element found in a measurement circuit device of a wireless power transmitter.
As for claim 2, Sherman teaches wherein the processing core is to determine that a foreign object is detected responsive to a determination that the expected reference Q-factor value is less than a reference Q-factor value received from the wireless power receiver (See para. [0086]).
As for claim 3, Sherman teaches wherein the processing core is to determine that a foreign object is detected responsive to a determination that the expected reference Q-factor value is less than a product of a tolerance factor (The tolerance factor is a threshold value indicative of a difference between the Q-factor values. Sherman teaches the use of a threshold value in para. [0005].) and a reference Q-factor value received from the wireless power receiver (See para. [0086]).
Regarding claim 4, Sherman teaches foreign object detection (para. [0005]) based on compared Q-factor values being within a given threshold (i.e. tolerance factor), but fails to teach wherein the tolerance factor is 0.9.
However, as would have been recognized by one of ordinary skill in the art, the threshold (tolerance factor) used when comparing two values in an electrical circuit is a matter of design choice based on a desired resolution/accuracy for the electrical circuit value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the threshold/tolerance factor of Sherman because such a modification would have been merely a matter of design choice based on a desired resolution/accuracy for the Q-factor of Sherman.
Regarding claim 5, Sherman teaches wherein the processing core is to determine that a foreign object is detected responsive to a determination that the expected reference Q-factor value is less than a reference Q-factor value (para. [0086]) received from the wireless power receiver minus a threshold value (para. [0005]).
As for claim 6, Sherman teaches wherein the processing core is to determine a transmitter only inductance and a transmitter only resistance of a tank circuit (110/130) of the wireless power transmitter without the receive coil in proximity to the transmit coil (The resistance and inductance of the tank circuit 110/130 are determined during the design phase of the transmitter circuit 100. A receiver’s presence is not required during the design phase of the transmitter circuit.).
As for claim 7, Sherman teaches wherein the processing core is to determine a combined transmitter-receiver inductance and a combined resistance of the tank circuit with the receive coil in proximity to the transmit coil responsive to the at least one of the coil voltage potential and the coil current representation (See inductance and resistance values in the Table between para. [0067] and [0068]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman.
Regarding claim 14, Sherman teaches foreign object detection (para. [0005]) based on compared Q-factor values being within a given threshold (i.e. tolerance factor), but fails to teach wherein the tolerance factor is 0.9.
However, as would have been recognized by one of ordinary skill in the art, the threshold (tolerance factor) used when comparing two values in an electrical circuit is a matter of design choice based on a desired resolution/accuracy for the electrical circuit value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the threshold/tolerance factor of Sherman because such a modification would have been merely a matter of design choice based on a desired resolution/accuracy for the Q-factor of Sherman.


Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Sherman, fails to teach:
“wherein the processing core is to determine: a reflected inductance by subtracting the transmitter only inductance from the combined transmitter-receiver inductance; and a reflected resistance by subtracting the transmitter only resistance from the combined resistance.”, as set forth in claim 8; and
 “determining: a reflected inductance by subtracting the transmitter only inductance from the combined transmitter-receiver inductance; and a reflected resistance by subtracting the transmitter only resistance from the combined resistance.”, as set forth in claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        October 18, 2022